Citation Nr: 1539519	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post left inguinal hernia repair with chronic pain. 

2.  Entitlement to service connection for a stomach disability, claimed as gastroesophageal reflux disease (GERD) or dyspepsia, to include as secondary to service-connected status post left inguinal hernia repair or medication taken to treat service-connected disabilities of the lumbar spine and the cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to December 1999.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The November 2011 rating decision continued the Veteran's 10 percent rating for status post left inguinal hernia repair with chronic pain and denied entitlement to service connection for a stomach disability.  The Veteran filed a notice of disagreement (NOD) in February 2012.  He was issued a statement of the case (SOC) in September 2012.  He perfected his appeal by submitting a VA Form 9 that was received by VA in October 2012.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The claims were remanded in January 2015 for additional development, they have been returned to the Board for adjudication. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted, the Board previously remanded these claims in January 2015 in order to provide the Veteran with additional VA examinations to determine the current severity of his status post left inguinal hernia repair with chronic pain and to determine the etiology of his claimed stomach disability, claimed as gastroesophageal reflux disease or dyspepsia.  

Status post left inguinal hernia repair with chronic pain

The Veteran has claimed entitlement to a rating in excess of 10 percent for status post left inguinal hernia repair with chronic pain.  The current 10 percent rating is assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 for inguinal hernia, postoperative recurrent, readily reducible and well supported by truss or belt.  

The January 2015 remand instructed the RO to provide the Veteran with a VA examination and requested that the VA examiner determine the severity of the Veteran's inguinal hernia, and specifically to determine whether the Veteran's hernia is recurrent and whether there is any ilioinguinal nerve involvement.  The Veteran was provided a VA examination in May 2015, but the examination and opinion provided were not fully responsive to the Remand directives.  The examiner indicated that, with regard to the inquiry related to neurologic involvement, there "are not specific examinations to determine" the severity of any neurologic involvement "to this examiner's knowledge."  He, however, went on to state that it is "plausible" that the Veteran may have "some level of entrapment or irritation of the ilioinguinal nerve distribution secondary to scar tissue from surgical intervention."  The examiner indicated that the Veteran's responses to questions during the examination were consistent with that circumstance.  Finally, he noted that the Veteran's ilioinguinal nerve distribution was specifically identified in documentation at the time of medical discharge from the armed services.  

As noted, the Board previously specifically asked that the Veteran be afforded an examination that would determine whether there is any nerve involvement caused by the left inguinal hernia, and if found, the severity of the neurologic involvement.  The examiner suggested that there appeared to be nerve involvement but, as noted, did not provide any details as to the severity of such involvement.  As such, the development ordered remains incomplete, and the RO/AMC is instructed to fulfill the terms of the January 2015 remand before returning the issue of an increased rating for status post left inguinal hernia repair with chronic pain.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for a stomach disability, to include GERD and dyspepsia

The Veteran is also seeking entitlement to service connection for a stomach disability, to include GERD and dyspepsia, which he contends is secondary to medications he has taken for his service-connected disabilities of the lumbar spine and cervical spine.  In his October 2012 substantive appeal, the Veteran reported that his "stomach condition is a direct result of the medication I take for my service connected back condition.  The medication says that it will cause the exact conditions I suffer from."  There is also a suggestion of record that the Veteran's stomach symptomatology may be associated with his status post left inguinal hernia repair.  Specifically, at his June 2014 Board hearing, the Veteran testified that his doctor has told him that he has GERD that could be related to his hernia.

The Board also remanded this claim in January 2015 in order to provide the Veteran with an examination in conjunction with his claim for a stomach disability.  The Board provided detailed instructions for the VA examiner to provide an opinion whether it is at least as likely as not that the disability was caused or aggravated by his service-connected status post left inguinal hernia repair and/or medication that the Veteran takes for his service-connected disabilities of the lumbar spine and the cervical spine.  

The examination was provided in May 2015, but this development also remains incomplete.  Specifically, in response to the questions posed, the examiner provided information regarding the Veteran's service treatment records.  He noted that the Veteran did not report stomach symptoms upon examination in August 1999, four months prior to his discharge from active duty.  The examiner also stated that "no diagnosis of a stomach disability was established based on documentation reviewed by this examiner."  Thus, the Board finds that the examiner's opinion did not at all address the questions posed by the January 2015 remand, and the RO/AMC is instructed to fulfill the terms of the January 2015 remand before returning the issue of service connection for a stomach condition, to include GERD and dyspepsia.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination (neurological, etc) to determine the severity of any potential "entrapment or irritation of the ilioinguinal nerve distribution secondary to scar tissue from surgical intervention in 1999" associated with the Veteran's service-connected status post left inguinal hernia repair with chronic pain as identified on the May 2015 VA examination.  

The file and a copy of this remand must be thoroughly reviewed by the examiner in connection with the examination.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

2.  Obtain an addendum opinion to the May 2015 VA examination report.  The file and a copy of this remand must be thoroughly reviewed by the examiner.  

The VA examiner should identify all stomach disabilities. For each disability, including dyspepsia for which the Veteran has been prescribed ranitidine according to VA treatment records, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was (i) caused by OR (ii) aggravated by (1) his service-connected status post left inguinal hernia repair and/or (2) medication the Veteran takes for his service-connected disabilities of the lumbar spine and the cervical spine. If aggravated, the degree of aggravation should be quantified, if possible.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




